—Judgment unanimously affirmed. Memorandum: Defendant contends that her conviction of insurance fraud in the third degree (Penal Law § 176.20) must be reversed because the proof is insufficient to establish that she committed arson or any other act that could be construed as a fraudulent insurance act and is also insufficient to establish the value element of that Crime.
The essence of insurance fraud is the filing of a false written statement as part of a claim for insurance. (People v Alfaro, 108 AD2d 517, 520, affd 66 NY2d 985; People v Dybdahl, 144 AD2d 949, 950). Contrary to the contention of defendant, the fact that County Court found her not guilty of arson did not mean that she could not be. convicted of insurance fraud. The proof at trial was overwhelming that defendant was fully aware that the fire was intentionally set to collect on the insurance policy. The fact that defendant presented sworn proofs of loss to the insurance company, knowing that they contained materially false information, or that they concealed information for the purpose of misleading, is sufficient to establish the crime of insurance fraud (see, People v Dybdahl, supra, at 950). The People established that defendant gave materially false information on her proofs of loss when she swore that the cause of the fire was unknown. She also gave materially false information when she claimed that the microwave oven was new when, in fact, it was old and broken.
Furthermore, the proof is legally sufficient to establish that defendant attempted to wrongfully obtain property valued in *875excess of $3,000 (Penal Law § 176.20), thus satisfying the value element of insurance fraud in the third degree. The proof establishes that defendant submitted sworn proofs of loss in which she attempted to obtain from the insurance company $50,000 in damages to the building and $25,000 in damages to its contents. (Appeal from Judgment of Wayne County Court, Sirkin, J.—Insurance Fraud, 3rd Degree.) Present—Green, J. P., Pine, Balio, Callahan and Boehm, JJ.